DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 2/26/2021. Claims 1-23 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, wherein Lynch et al. (see rejection below) cures the deficiencies introduces, and as argued, by the applicant’s current amendment, in conjunction with the previously cited prior art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 13-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaas et al. (Nicolaas, US 2019/0088352) in view of Magnin et al. (Magnin, US 2007/0250000), and further in view of Paik et al. (Paik, US 2017/0046839) and further in view of Lynch et al. (Lynch, US 2017/0330320). 
As per claim 1, Nicolaas teaches a system comprising a processor and a non-transient storage medium, the storage medium including processor executable instructions implementing a report generation module include a natural language generator (paragraph [0025], Fig. 1-see his non-transitory storage medium discussion), the report generation module configured to: 
receive a data set including [non-invasive] quantitative and objective measurements of one or more biological properties of a patient (paragraph 
[automatically] determining anatomical field of views relating to the patient based on the dataset, [wherein the anatomical field of views include a target, a vessel, and a cross-section level block] (paragraph [0019-0021]-his provided anatomical medical images of a patient);
[automatically] determining one or more pathologies for the patient based on the anatomical field of views and one or more predetermined rules (ibid, paragraph [0019-0021]-his model as predetermined rules, for pathology based on the above images/measurements and conclusions, );
process the data set using the natural language generator to automatically provide a natural language narrative including an objectively structured set of a plurality of findings based on the quantitative and objective measurements and wherein the natural language narrative includes the one or more predetermined rules as grammatical elements (ibid, paragraph [0005, 0023]-see his template, node transitions and narrative medical report in a natural language discussion, wherein natural language generation using contextual elements, of his report, inherently requires pre-determined grammatical elements, see also abstract); and 

Nicolaas lacks explicitly teaching that which Magnin teaches determining anatomical field of views relating to the patient based on the dataset, wherein the
anatomical field of views include a target, a vessel, and a cross-section level block (paragraph [0015]-his provided anatomical real-time image, including vessel, cross sectional images of a target of a patient, abstract). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Nicolaas and Magnin to combine the prior art element of clinical assessment utilizing a medical image as taught by Nicolaas with a medical image including anatomical views of a target, vessel and cross-section level block, as taught by Ross as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result 
The above combination lacks explicitly teaching that which Paik teaches including , a data set including non-invasive quantitative and objective measurements of one or more biological properties of a patient (paragraphs [004, 0021, 0051, 0089]-his non-invasive measurements of biological properties of a patient).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Nicolaas and Magnin to combine the prior art element of clinical assessment utilizing a medical image as taught by Nicolaas with a medical image including anatomical views of a target, vessel and cross-section level block, as taught by Magnin with the non-invasive data as taught by Paik as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be specific and pathological 
The above combination lacks explicitly teaching that which Lynch teaches “automatically determining anatomical field of views relating to the patient based on the dataset”, and “automatically determining one or more pathologies for the patient based on the anatomical field of views and one or more predetermined rules”. However, Lynch teaches automatically determining as cited above (paragraphs [0016, 0057-0059]-his automatic determination of anatomical images related to the image dataset, automatic segmentation of the data to anatomical fields of view relating to the imaging data based on targets of interest, and automatic determination of pathology). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Nicolaas and Lynch to combine the prior art element of clinical assessment utilizing a medical image as taught by Nicolaas with image analysis KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing an automated algorithm for identifying and presenting a target of interest from quantitative data and presenting corresponding image data (ibid-Lynch-see also abstract, see Nicolaas narrative discussion). 
As per claim 2, Nicolaas further makes obvious the system of claim 1, wherein the generated report is configured to correlate each of the plurality of findings in the natural language narrative with a specific quantitative data subset supporting that finding (ibid-paragraph [0005]-his specific fields in the narrative template from the patient quantitative data subset or measurements in generation of the narrative). 
 As per claim 3, Nicolaas further makes obvious the system of claim 2, wherein the generated report further includes a user interface configured to enable a user to selectively view the specific quantitative data subset correlated with each of the findings in the natural language narrative (ibid, paragraphs 
As per claims 4 and 18, Nicolaas further makes obvious the system of claim 1, wherein the data set includes a hierarchical data structure including one or more qualitative pathological features which are determined based on the quantitative and objective measurements of the one or more biological properties (ibid-see claim 1, corresponding measurements discussion, and template data, node transitions structure as the hierarchical data structure, see also abstract). 
As per claim 5, Nicolaas further makes obvious the system of claim 4, wherein the natural language narrative includes an objective natural language interpretation of both the quantitative and objective measurements and the qualitative pathological features (ibid, see also paragraph [0019]-his narrative based on the above measurements and pathology/clinical features and conclusions). 
As per claim 7, Nicolaas further makes obvious the system of claim 4, wherein the hierarchical data structure further includes one or more predictive outcomes for a pathology (ibid-see claim 4, hierarchical data structure discussion wherein the node transitions include predictive outcomes from node to node, 
As per claim 8, Nicolaas further makes obvious the system of claim 7, wherein the natural language narrative includes an objective natural language interpretation of the one or more predictive outcomes for the pathology (ibid-see also paragraph [0019, 0023]-see his narrative discussion as including the interpretation of the predictive/node outcomes for the pathology).
As per claim 9, claim 9 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein Nicolaas with Magnin with Paik with Lynch make obvious a system comprising a processor and a non-transient storage medium, the storage medium including processor executable instructions implementing a report generation module, the report generation module configured to (ibid, Nicolaas-see claim 1, corresponding and similar limitation): receive a data set including non-invasive quantitative and objective measurements of one or more biological properties of a patient (ibid); determining anatomical field of views relating to the patient based on the dataset, wherein the anatomical field of views include a target, a vessel, and a cross-section level block (ibid); determining one or more pathologies for the patient based on the anatomical field of views and one or more predetermined 
As per claim 10, Nicolaas further makes obvious the system of claim 9, wherein the report includes longitudinal trend analysis based on ontology from ontological data model (ibid, paragraphs [0023-0033]-his node based template structure as the longitudinal trend analysis, from the narrative temple and pathways data model). 
As per claim 13, Nicolaas further makes obvious the system of claim 9, wherein the ontological data model includes semantic relationships between biomedical concepts (ibid-paragraph [0033]-see his semantic discussion, with respect to the narrative as including ontological data model, see node and template based discussion). 
claim 14, Nicolaas further makes obvious the system of claim 9, wherein the quantitative and objective measurements include imaging data (ibid, see paragraph [0002]-his image data).
As per claim 15, Nicolaas further makes obvious the system of claim 9, wherein the taxonomic hierarchy of biomedical concepts includes a hierarchical characterization of a target anatomical site (ibid, paragraphs [0042-0047]-as his concepts and hierarchical characterization of a target anatomical site). 
As per claim 16, Nicolaas further makes obvious the system of claim 15, wherein the hierarchical characterization of the target anatomical site includes characterization of a vessel, a vessel segment, and a segment cross-section (ibid-see his organ failure as characterized).
As per claim 17, Nicolaas further makes obvious the system of claim 16, wherein the hierarchical characterization of the target anatomical site further includes a characterization of an anatomic region for the vessel (ibid-see his organ failure as characterized, see also paragraphs [0032-0038]-medical imaging of regions, characterization of the regions, target sites and assessment).
As per claim 19, Nicolaas further makes obvious the system of claim 18, wherein the report includes one or more qualitative pathological features for the patient which are automatically and objectively determined based on the 
As per claim 21, Nicolaas further makes obvious the system of claim 19, wherein the one or more qualitative pathological features provide for computer aided detection of a pathology (ibid, paragraph [0063]-his automatic, thus computer aided detection, and corresponding features used in the narrative). 
As per claim 22, Nicolaas further makes obvious the system of claim 9, wherein the system includes a client server architecture, wherein the server is configured to receive a request from a client whereby such request triggers the generation of the report (ibid, paragraph [0063]-his physician request and triggering generation of the report).
As per claim 23.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaas in view of Magnin in view of Paik in view of Lynch, as applied to claim 5 above, and further in view of Ross et al. (Ross, US 2013/0004044).
As per claims 6 and 20, Nicolaas further makes obvious the system of claim 5, but lacks explicitly teaching that which Ross teaches wherein the qualitative pathological features include phenotype classification for a pathology (paragraph [0102]-see his phenotype classification discussion). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Nicolaas and Ross to combine the prior art element of clinical assessment as taught by Nicolaas with phenotype classification as taught by Ross as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007). 
Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaas in view of Magnin in view of Paik in view of Lynch, as applied to claim 10 above, and further in view of Daigle (US 2009/0112095).
As per claim 11, Nicolaas further makes obvious the system of claim 10, but lacks explicitly teaching that which Daigle teaches wherein longitudinal trend analysis includes using pre-computed data points and information for a trend from older data sets to reduce processing time (paragraph [0066]-see his pre-computed data discussion, as applied to Nicolaas’ analysis). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Nicolaas and Daigle to combine the prior art element of generating a report based on an assessment as taught by Nicolaas with using pre-computed data as taught by Daigle as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable 
As per claim 12, Nicolaas further makes obvious the system of claim 9, but lacks explicitly teaching that which Daigle teaches wherein the report utilizes pre-computed data points and information from older data sets to reduce processing time (paragraph [0066]-see his pre-computed data discussion). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Nicolaas and Daigle to combine the prior art element of generating a report based on an assessment as taught by Nicolaas with using pre-computed data as taught by Daigle as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating a narrative report with a substantial reduction in processing time (ibid-Daigle, see Nicolaas narrative discussion). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
5/7/2021